t c memo united_states tax_court brad l barnhill petitioner v commissioner of internal revenue respondent docket no 6994-o1l filed date brad l barnhill pro_se edward j laubach jr for respondent memorandum findings_of_fact and opinion gerber judge petitioner appeals respondent’s determination to proceed with collection of a tax_liability comprising dollar_figure in income_tax and a dollar_figure section - - 6682' penalty after the petition was filed respondent moved to dismiss the sec_6682 penalty for lack of this court’s jurisdiction the issues for our consideration are as follows whether we have jurisdiction over the portion of the petition that relates to the sec_6682 penalty and whether respondent’s determination to proceed with collection of petitioner’s assessed income_tax for was an abuse_of_discretion findings_of_fact petitioner who resided in bethel park pennsylvania at the time his petition was filed did not file a federal_income_tax return respondent examined petitioner’s tax_year by means of correspondence in response to respondent’s correspondence petitioner protested the deficiency and requested an interview on date respondent mailed petitioner a statutory notice determining an dollar_figure income_tax deficiency for petitioner sent a letter to this court concerning the deficiency_notice petitioner’s letter was filed as a petition and he was notified that to perfect it he had to provide additional information and pay a dollar_figure filing fee in response petitioner sent a letter to this court stating that no deficiency unless otherwise indicated all section references are to the internal_revenue_code - - existed petitioner did not amend the petition or pay the filing fee and his tax case was dismissed on date after the dismissal respondent assessed the income_tax deficiency against petitioner in addition to that assessment during respondent assessed a dollar_figure penalty under sec_6682 in connection with petitioner’s tax_year on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 in response to this notice petitioner requested a sec_6330 hearing which occurred during spring on date petitioner was sent a notice_of_determination concerning collection action s under sec_6320 this notice informed petitioner of the following his right to appeal to this court the determination that a levy was the appropriate collection tool the internal revenue service’s belief that petitioner’s position at the hearing was frivolous and had no basis in law and that all procedures and administrative requirements had been met on date petitioner filed a petition for lien or levy action under code sec_6330 on date respondent filed a motion to dismiss the petition for lack of jurisdiction insofar as it relates to the sec_6682 penalty opinion we must decide whether to dismiss for lack of jurisdiction with respect to the penalty assessed petitioner q4e- under sec_6682 and whether respondent’s determination to proceed with collection of petitioner’s assessed income_tax_liability was an abuse_of_discretion i motion to dismiss for lack of jurisdiction during respondent assessed a dollar_figure penalty under sec_6682 on the basis that petitioner provided false_information_with_respect_to_withholding for respondent moved to dismiss the petition for lack of jurisdiction insofar as it seeks review of this penalty respondent contends that this court does not have jurisdiction over a sec_6682 penalty sec_6682 provides that deficiency procedures shall not apply in respect to the assessment or collection of any penalty imposed by this section see 84_tc_405 accordingly we lack jurisdiction over petitioner’s claim with respect to the sec_6682 penalty il abuse_of_discretion the petition in this case was filed under sec_6330 petitioner alleged numerous claims including but not limited to claims of procedural and substantive defects in both the assessment of his income_tax deficiency for and the sec_2 see also 115_tc_324 holding in a sec_6330 case that the tax_court lacked jurisdiction over a sec_6702 penalty for the filing of a frivolous_return and granted the commissioner’s motion to dismiss for lack of jurisdiction - - hearing in particular petitioner argues that he was not afforded a fair hearing because he did not receive a form_4340 certificate of assessments and payments and was deprived of his right to subpoena documents and witnesses and confront witnesses in regard to the tax_liability respondent argues that petitioner’s contentions that he did not receive a fair hearing are either irrelevant or refuted by the transcript of petitioner’s account as explained later in this opinion we conclude that there was no abuse_of_discretion a verification of petitioner’s account petitioner contends that he was not shown a form_4340 at his hearing before appeals we note that petitioner also contended that he did not receive a statutory_notice_of_deficiency upon further inguiry at trial however it became apparent that he had received a notice_of_deficiency accordingly we approach with caution petitioner’s contention that he was not shown a form_4340 petitioner there is no evidence of a notice_of_deficiency being issued the court well did you receive a notice_of_deficiency petitioner i received something that told me it was a 90-day letter the court that is a notice_of_deficiency sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right to a fair hearing sec_6330 a fair hearing reguires inter alia that the conducting officer receive verification from the secretary that the requirements of applicable law and administrative procedure have been met sec_6330 in satisfying this requirement the secretary may use a form_4340 117_tc_183 one week before trial respondent provided petitioner with a transcript of petitioner’s account a transcript of a taxpayer’s account and a form_4340 contain the same information insofar as pertinent here a transcript contains transaction codes whereas a form_4340 contains a conversion of the codes into descriptive terms at trial petitioner exhibited his understanding of the transaction codes accordingly the transcript provided petitioner with the same information as a form_4340 and satisfies the requirement that he be provided with a verification of his account see 118_tc_162 kuglin v commissioner tcmemo_2002_51 b the right to subpoena documents and witnesses etc petitioner argues that sec_6330 as written does not provide for a fair hearing petitioner argues that a fair hearing must include the right to subpoena documents and witnesses confront witnesses submit evidence etc we hold - that a fair hearing under sec_6330 does not require the formalities requested by petitioner the right to subpoena documents and witnesses confront witnesses etc is essential only in a formal adjudication e an adjudication required by statute to be determined on the record after opportunity for an agency hearing u s c sec_554 administrative_procedure_act apa sec_554 we have already held that sec_6330 hearings are not formal adjudications 115_tc_329 115_tc_35 in doing so we have explained that congress in establishing a sec_6330 hearing did not indicate it wished to deviate from the informal appeals process already provided for under sec_601_106 statement of procedural rules katz v commissioner supra davis v commissioner supra petitioner contends that the requirements set forth under u s c sec_556 apa sec_556 apply to a sec_6330 hearing apa sec_556 provides for the right of a party to present his case or defense by oral or documentary_evidence to submit rebuttal evidence and to conduct such cross-examinations as may be required for a full and true disclosure of the facts petitioner however has extracted this language out of the context in order for apa sec_556 to apply the hearing must be a formal adjudication see apa sec_554 117_tc_159 as already explained the hearing before appeals is intended to be informal in addition a recent regulation provides that the formal hearing procedures required under the administrative_procedure_act u s c sec_551 et seq do not apply to sec_6330 hearings sec_301_6330-1 a-d6 proced admin regs this regulation also provides that a face-to-face interview is not required at a sec_6330 hearing and that a taxpayer does not have the right to subpoena and examine witnesses sec_301_6330-1 proced admin regs accordingly we hold that respondent did not abuse his discretion in determining to proceed with the proposed collection action in this case petitioner set forth other contentions on brief and at trial to the extent not herein discussed petitioner’s contentions have been rendered moot by our holding or are without merit to reflect the foregoing an appropriate order and decision will be entered
